DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/18/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Heejong Yoo Reg. No. 63,511 on 03/09/2021. The application has been amended as follows:

1.	(Currently Amended) A method of wireless communication, comprising:
determining, by a wireless node, a pattern for transmitting multiple synchronization communications in one or more synchronization communication sets;
determining, by the wireless node, a set of resources, in the one or more synchronization communication sets, to be used to transmit the multiple synchronization communications based at least in part on the pattern; and
transmitting, by the wireless node, the multiple synchronization communications using the set of resources, wherein a first synchronization communication of the multiple synchronization communications is frequency division multiplexed with a second synchronization communication, wherein the first synchronization communication includes a base station synchronization communication for transmission that is configured for synchronization between base stations, [[and]] wherein the second synchronization communication includes a user equipment synchronization communication for transmission that is configured for synchronization between a base station and a user equipment, and wherein the base station synchronization communication for transmission differs from the user equipment synchronization communication for transmission with respect to one or more of:
a time resource used for transmission or reception, or
a frequency resource used for transmission or reception.
2-3.	(Canceled)




a periodicity,
a waveform,
a beamforming parameter, or
some combination thereof.

5.	(Original) The method of claim 1, wherein the first synchronization communication is transmitted by the wireless node and the second synchronization communication is transmitted by another wireless node.

6.	(Original) The method of claim 1, wherein the multiple synchronization communications include a third synchronization communication transmitted by the wireless node.

7.	(Original) The method of claim 6, wherein the pattern includes a frequency hopping pattern that indicates a first frequency for the first synchronization communication and a second frequency for the third synchronization communication.

8.	(Original) The method of claim 6, wherein the pattern indicates that the first synchronization communication and the third synchronization communication use different frequency resources in a same synchronization communication set.

9.	(Original) The method of claim 6, wherein the pattern indicates that the first synchronization communication and the third synchronization communication use different frequency resources in different synchronization communication sets.

10.	(Original) The method of claim 6, wherein the pattern includes a time hopping pattern that indicates a first time interval for the first synchronization communication and a second time interval for the third synchronization communication.

11.	(Original) The method of claim 6, wherein the pattern indicates that the first synchronization communication and the third synchronization communication use different time resources in a same synchronization communication set.


13.	(Original) The method of claim 6, wherein the pattern indicates that the first synchronization communication and the third synchronization communication use different time resources in different synchronization communication sets.

14.	(Original) The method of claim 6, wherein the third synchronization communication is the second synchronization communication.

15.	(Original) The method of claim 1, wherein the set of resources are determined based at least in part on one or more of:
a random seed,
a cell identifier associated with the wireless node,
a number of hops from the wireless node to an anchor node that is connected to a core network,
an index that indicates resources allocated to the wireless node,
whether the wireless node is connected to at least one other wireless node via a wireless backhaul link,
a cluster identifier associated with a cluster of wireless nodes that includes the wireless node,
scheduling information received from one or more neighbor wireless nodes,
scheduling information received from an upper layer,
one or more signals detected or measured on the set of resources, or
some combination thereof.

16.	(Original) The method of claim 1, wherein different synchronization communications of the multiple synchronization communications are transmitted using different transmission beams.

17.	(Original) The method of claim 1, wherein a synchronization communication, of the multiple synchronization communications, includes at least one of:
a primary synchronization signal,
a secondary synchronization signal,
a physical broadcast channel communication,
a physical channel carrying remaining minimum system information,
a physical channel carrying remaining other system information, or
some combination thereof.



19.	(Original) The method of claim 1, wherein the wireless node is a base station.

20.	(Cancelled)

21.	(Original) The method of claim 1, wherein the method further comprises indicating the pattern associated with the wireless node, wherein the pattern is indicated using one or more of:
a synchronization signal,
a physical broadcast channel,
a demodulation reference signal (DMRS) of a physical broadcast channel,
system information carried in any combination of a master information block (MIB), a system information block (SIB), minimum system information (SI), or other SI,
a radio resource control signaling message, or
some combination thereof.

22.	(Original) The method of claim 1, wherein the method further comprises indicating another pattern used by another wireless node.

23.	(Currently Amended) A method of wireless communication, comprising:
receiving, by a wireless node, an indication of a pattern associated with determining a set of resources, in one or more synchronization communication sets, to be used to receive one or more synchronization communications; 
determining, by the wireless node, the set of resources based at least in part on the indication of the pattern; and
receiving, by the wireless node, the one or more synchronization communications using the set of resources, wherein a first synchronization communication of the one or more synchronization communications is frequency division multiplexed with a second synchronization communication, wherein the first synchronization communication includes a base station synchronization communication for transmission that is configured for synchronization between base stations, [[and]] wherein the second synchronization communication includes a user equipment synchronization communication for transmission that is configured for synchronization between a base station and a user equipment, and wherein the base station synchronization communication for transmission differs from the user equipment synchronization communication for transmission with respect to one or more of:
a time resource used for transmission or reception, or
a frequency resource used for transmission or reception.

24.	(Original) The method of claim 23, wherein the wireless node is a base station.

25.	(Original) The method of claim 23, wherein the wireless node is a user equipment. 

26.	(Original) The method of claim 23, wherein the set of resources is included in: 
a single synchronization communication set, or
multiple synchronization communication sets.

27.	(Original) The method of claim 23, wherein the indication of the pattern is received from another wireless node using at least one of:
a primary synchronization signal,
a secondary synchronization signal,
a demodulation reference signal in a physical broadcast channel,
a master information block,
a system information block,
a minimum system information message,
a radio resource control message, 
a medium access control message, 
upper layer signaling, or
some combination thereof.

28.	(Original) The method of claim 23, wherein receiving the indication of the pattern comprises receiving a synchronization communication on a frequency or time location; and
wherein determining the set of resources comprises inferring the set of resources based at least in part on the frequency or time location.

29.	(Currently Amended) A wireless node for wireless communication, comprising:
memory; and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
determine a pattern for transmitting multiple synchronization communications in one or more synchronization communication sets;
determine a set of resources, in the one or more synchronization communication sets, to be used to transmit the multiple synchronization communications based at least in part on the pattern; and
and wherein the base station synchronization communication for transmission differs from the user equipment synchronization communication for transmission with respect to one or more of:
a time resource used for transmission or reception, or 
a frequency resource used for transmission or reception. 

30.	(Currently Amended) A wireless node for wireless communication, comprising:
memory; and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
receive an indication of a pattern associated with determining a set of resources, in one or more synchronization communication sets, to be used to receive one or more synchronization communications; 
determine the set of resources based at least in part on the indication of the pattern; and
receive the one or more synchronization communications using the set of resources, wherein a first synchronization communication of the one or more synchronization communications is frequency division multiplexed with a second synchronization communication, wherein the first synchronization communication includes a base station synchronization communication for transmission that is configured for synchronization between base stations, [[and]] wherein the second synchronization communication includes a user equipment synchronization communication for transmission that is configured for synchronization between a base station and a user equipment, and wherein the base station synchronization communication for transmission differs from the user equipment synchronization communication for transmission with respect to one or more of:
a time resource used for transmission or reception, or 
a frequency resource used for transmission or reception. 

31.	(Currently Amended) The wireless node of claim 29, wherein the base station synchronization communication for transmission differs from the user equipment synchronization communication for transmission further with respect to one or more of:



a waveform,
a beamforming parameter, or
some combination thereof.

32.	(Previously Presented) The wireless node of claim 29, wherein the wireless node is a base station.
33.	(Currently Amended) The wireless node of claim 30, wherein the base station synchronization communication for transmission differs from the user equipment synchronization communication for transmission further with respect to one or more of:


a periodicity,
a waveform,
a beamforming parameter, or
some combination thereof.
Allowable Subject Matter
Claims 1, 4-19, and 21-33 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 23, 29, and 30 are allowed because the prior arts made of record in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations of:
“…determining a set of resources, in the one or more synchronization communication sets, to be used to transmit the multiple synchronization communications based at least in part on the pattern; and
Transmitting the multiple synchronization communications using the set of resources, wherein a first synchronization communication of the multiple synchronization communications is frequency division multiplexed with a second synchronization communication, wherein the first synchronization communication includes a base station synchronization communication for transmission that is configured for synchronization between base stations, [[and]] wherein the second synchronization communication includes a user equipment synchronization communication for transmission that is configured for synchronization between a base station and a user equipment, and wherein the base station synchronization communication for transmission differs from the user equipment synchronization communication for transmission with respect to one or more of: a time resource used for transmission or reception, or a frequency resource used for transmission or reception..”
The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462